Citation Nr: 0740452	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  05-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

5.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had served on active duty service from February 
1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and July 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for tinnitus, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The issues of entitlement to service connection for tinnitus 
and an increased rating for bronchial asthma are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of November 2003 denying service connection for tinnitus 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

2.  The veteran does not currently have skin cancer or any 
residual thereof.

3.  The veteran's hearing loss disability is manifest by no 
more than level I hearing loss in his right ear and level IV 
hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.156 (2007).

2.  Skin cancer was not incurred in or aggravated by active 
service; and may not be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen a claim for service connection 
for tinnitus.  Therefore, no further development with respect 
to this matter is required under the VCAA.

With respect to the veteran's claim for a compensable rating 
for hearing loss, the Board notes that disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
38 C.F.R. § 4.85(a) and (d) (2007).  In this case, the 
veteran was informed of the applicable rating criteria in the 
Statement of the Case and he was afforded an appropriate VA 
examination.  No additional information or evidence is 
required of him.  Moreover, at the hearing before the 
undersigned, he indicated that he was not aware of any 
additional evidence that could be obtained to substantiate 
this claim.

With respect to the claim for service connection for skin 
cancer, the record does not reflect that the RO has provided 
him with appropriate notice; however, at the hearing before 
the undersigned, the veteran was put on notice of the fact 
that medical evidence of this claimed disability is required.  
He stated that the required medical evidence is of record and 
that he was not aware of any outstanding evidence that could 
be obtained to substantiate the claim.

Thus, the record in this case demonstrates that all pertinent 
evidence has been received.  In addition, following the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claims.  Therefore, with respect to the matters 
decided herein, the Board is satisfied that any procedural 
errors in the development and consideration of the claims by 
the RO were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also acknowledges that the veteran has not been 
provided notice with respect to the effective-date element of 
either claim or the disability-rating element of his service 
connection claim.  As explained below, the Board has 
determined that service connection is not warranted for skin 
cancer and a compensable rating is not warranted for hearing 
loss.  Consequently, no effective date for a compensable 
rating for hearing loss and no disability rating or effective 
date for service connection for skin cancer will be assigned, 
so the failure to provide notice with respect to those 
elements of the claims is clearly no more than harmless 
error.

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision dated in November 2003, the 
RO denied reopening of the veteran's claim for service 
connection for tinnitus because new and material evidence had 
not been presented.  The appellant's current claim to reopen 
was received in March 2004.

At the time of the November 2003 rating decision, the 
evidence of record did not include medical evidence of a 
nexus between tinnitus and the veteran's military service.  
The subsequently received evidence includes the report of a 
June 2005 VA examination, which indicates that the veteran 
has hearing loss due to acoustic trauma in service and that 
his tinnitus is probably due to the same causative factor.  
This medical evidence of a nexus between the veteran's 
tinnitus and active service is clearly new and material.  
Accordingly, reopening of the claim is in order.

Service connection for Skin Cancer

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

At his August 2007 hearing, the veteran testified that he had 
skin cancers removed at a VA facility and that he has 
residual scarring.  However, a review of medical records 
shows that, while the veteran had skin tags removed on the 
right side of his face in March 2004, the physician who 
performed this procedure noted no history of skin cancer.  
Other notes from that month note the presence of keloid and 
seborrheic dermatitis of the scalp.  There is no diagnosis of 
skin cancer in these treatment records, service medical 
records or any other medical evidence of record.  The 
evidence of this claimed disability is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection is not warranted for this 
claimed disability.

Compensable Rating for Hearing Loss

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.



Analysis

In this case, the examination results do not support a 
compensable evaluation.

On a VA audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
40
50
55
47.5
LEFT
55
45
60
65
56.25

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.

These results translate to Level II hearing impairment in the 
right ear and Level II hearing impairment in the left ear and 
warrant a noncompensable rating under 38 C.F.R. § 4.85, Table 
VII.

In June 2005, the veteran was accorded another VA 
audiological evaluation.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
45
45
50
48.75
LEFT
65
55
60
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.

Applying these results to 38 C.F.R. § 4.85, Table VI 
translates to Level I hearing impairment in the right ear and 
Level II hearing impairment in the left ear.  These results 
warrant a non-compensable rating when applied to 38 C.F.R. 
§ 4.85, Table VII.  

Since the hearing loss at all pertinent frequencies is 55 
decibels or higher for the veteran's left ear, Table VIa is 
also for consideration.  Under Table VIa, the hearing 
impairment in the left ear is Level IV.  Level IV hearing 
impairment in one ear with Level I hearing impairment in the 
other ear is considered noncompensably disabling under Table 
VII.

Accordingly, the Board concludes that the disability does not 
warrant a compensable rating under the schedular criteria for 
any portion of the initial evaluation period.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service- 
connected bilateral hearing loss disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

The Board, having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for tinnitus is granted.

Service connection for skin cancer is denied.

An initial compensable evaluation for bilateral hearing loss 
disability is denied.




REMAND

At his August 2007 hearing, the veteran testified that his 
bronchial asthma had significantly increased in severity 
since his most recent VA examination.  Therefore, the Board 
has determined that he should be afforded another VA 
examination to ascertain the current nature and severity of 
his bronchial asthma disability.

The Board is also of the opinion that further development to 
obtain potentially pertinent evidence is in order.  At the 
veteran's August 2007 hearing, he testified that he received 
outpatient treatment for his asthma several times a month.  
Records of this medical care should be obtained.

With respect to the veteran's claim for service connection 
for tinnitus, the Board notes that the June 2005 VA 
examiner's opinion concerning the etiology of this disability 
is not clear.  Although the examiner noted that the veteran's 
hearing loss was due to acoustic trauma in service and that 
his tinnitus was due to the same causative factor, she also 
stated that the tinnitus was due to chronic left middle ear 
fluid.  Moreover, she recommended that an opinion be obtained 
from an ENT physician.  Therefore, the Board has determined 
that the veteran should be afforded an examination by a 
specialist to determine the etiology of this disability.  
Moreover, at the Board hearing, the veteran raised the issue 
of whether a previously denied claim of entitlement to 
service connection for middle ear disability should be 
reopened and granted.  This issue should be addressed by the 
originating agency before the Board decides the tinnitus 
claim.

Finally, the Board notes that while this case is in remand 
status, the veteran should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant for 
both claims.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by an ear, nose 
and throat specialist.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  Based upon 
the examination results and the review of 
the claims folders, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
any current middle ear disability is 
etiologically related to the veteran's 
military service and an opinion as to 
whether there is a 50 percent or better 
probability that his tinnitus is 
etiologically related to his military 
service.  If the examiner is of the 
opinion that the veteran's middle ear 
disability is etiologically related to 
service, he should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
tinnitus was caused or permanently 
worsened by the middle ear disability.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the current degree of severity of his 
bronchial asthma.  The claims folders 
must be made available to and reviewed by 
the examiner.  

The examination report should include the 
interpreted results of pulmonary function 
testing, specifically the percent of 
predicted Forced Vital Capacity (FVC), 
Forced Expiratory Volume in one second 
(FEV-1) and the ratio of FEV-1 over FVC.

The VA examiner should identify all 
manifestations of and functional 
impairment due to the veteran's bronchial 
asthma.  In addition, he should 
specifically address the following:  1) 
whether the veteran requires inhalational 
or oral bronchodilator therapy, and if 
so, whether such therapy is intermittent 
or daily; 2) the frequency of the 
veteran's visits to a physician, if any, 
for required care of exacerbations; and 
3) whether the veteran requires the use 
of systemic (oral or parenteral) 
corticosteroids.  

The examiner should also provide an 
opinion concerning the impact of the 
bronchial asthma on the veteran's ability 
to work.  

The rationale for all opinions expressed 
should be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claim to reopen 
a claim for service connection for middle 
ear disability and should inform the 
veteran of his appellate rights with 
respect to this decision.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for tinnitus and an 
increased rating for bronchial asthma 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified by he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


